                            1   McCormick, Barstow, Sheppard,
                                Wayte & Carruth LLP
                            2   Wade M. Hansard
                                Nevada Bar No. 8104
                            3       wade. hansard@mccormickbarstow. com
                                Jonathan W. Carlson
                            4   Nevada Bar No. 10536
                                    Jonathan. carlson@mccormickbarstow. com
                            5   Renee M. Maxfield
                                Nevada Bar No. 12814
                            6       renee. maxJleld@mccormickbarstow.com
                                8337 West Sunset Road, Suite 350
                            7   Las Vegas, Nevada 89113
                                Telephone:   (702)949-1100
                            8   Facsimile:   (702)949-1101

                            9   Attorneys for GEICO GENERAL INSURANCE
                                COMPANY
                         10
                                                              UNITED STATES DISTRICT COURT
                         11
                                                                    DISTRICT OF NEVADA
                         12
                                PATRICIA MARR,                                     Case No. 2:18-cv-01391-RFB-GWF
                         13
                                                Plaintiff,
                         14                                                        STIPULATION AND ORDER TO
                                         V.                                        DISMISS WITH PREJUDICE
                         15
                                GEICO GENERAL INSURANCE
                         16     COMPANY; DOES I through X, inclusive;
                                ROE CORPORATIONS I through X,
                         17     inclusive.

                         18                     Defendants.

                         19

                         20              IT IS HEREBY STIPULATED by the parties above named, by and through their respective

                         21     counsel of record, that the above-entitled matter be dismissed with prejudice.

                         22     /

                         23     /

                         24     /

                         25     /

                         26     /

                         27     /

                         28     /
mcCormick, barstow,
 Sheppard, Wayte &
    Carruth LLP                                                                                                  2:18-cv-01391-RFB-GWF
U37 w. SUNSET RO SUnE 350
   LAS VEGAS. NV 09113
                                                        STIPULATION AND ORDER TO DISMISS WITH PREJUDICE
                            1               Each party will bear their own costs and attorneys' fees.

                            2               DATED this £7day ofJune, 2019
                            3                                                    VANNAH

                            4

                            5
                                                                                       RobeiTCuV«lfi»h, Nevada Bar No. 002503
                            6                                                          L. Dipaul Marrero II, Nevada Bar No. 012441
                                                                                       400 S. Seventh Street, Suite 400
                            7                                                          Las Vegas, Nevada 89101
                                                                                       Tel. (702)369-4161
                            8

                            9                                                          Attorneys for Patricia Marr
                                                                                  f)
                        10                  DATED this'       day of June,2019

                        11                                                        ;3C0Rmick^a                   HEPPARD,
                                                                                  'AYTE &CAPklj
                        12

                        13

                        14                                                              ^ade^KOJapyrd,
                                                                                       Jonathan W. Carlson, Nevada Bar No. 10536
                        15                                                             Renee M. Maxfield, Nevada Bar No. 12814
                                                                                       8337 West Sunset Road, Suite 350
                        16
                                                                                       Las Vegas, Nevada 89113
                        17                                                             Tel. (702) 949-1100

                        18                                                             Attorneys for GEICO General Insuranee Company

                        19                                                            ORDER

                        20                  IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-entitled action be

                        21      dismissed with prejudice.

                        22                  DATED this 9th day of         July             , 2019

                        23
                                                                                 By
                                                                                       ________________________________
                        24                                                             RICHARD   F. BOULWARE, II
                                                                                        UNITES STATES DISTRICT COURT
                                                                                       UNITED STATES DISTRICT JUDGE
                        25
                                6108832.1                                              DATED this
                        26

                        27

                        28
McCormick, BARSTOW.
 Sheppard, Wayte &
    Carruth LLP                                                                                                      2:18-cv-01391-RFB-GWF
U37 W. SUNSET RO SUITE SM

   IAS VEGAS. NVS911S
                                                           STIPULATION AND ORDER TO DISMISS WITH PREJUDICE
